J-A30009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RAHEEM MUHAMMAD                                      IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

DAVID A. NORRIS; CARL HOFFIELD;
DAVID CURLEY; RAYMOND URBASH; D
AND D AUTO SALVAGE YARDS; TROY
HILL GARAGE; ALL FOREIGN AUTO
PARTS; WEST PENN MOTOR CLUB; AAA
OF PHILADELPHIA, PENNSYLVANIA;
AUTOMOBILE ASSOCIATION OF
AMERICA; PENNSYLVANIA DEPARTMENT
OF TRANSPORTATION AND THE
COMMONWEALTH OF PENNSYLVANIA

                            Appellee                     No. 1660 WDA 2014


              Appeal from the Judgment Entered August 24, 2014
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): AR 14-000711


BEFORE: MUNDY, J., JENKINS, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MUNDY, J.:                          FILED OCTOBER 14, 2015

        Appellant, Raheem Muhammad, appeals pro se from the August 24,

2014 judgment entered in favor of Appellees David A. Norris, Carl Hoffield,

David Curley, Raymond Urbash, D and D Auto Salvage Yards, Troy Hill

Garage, All Foreign Auto Parts, West Penn Motor Club, AAA of Philadelphia,

Pennsylvania      Automobile      Association   of   America,   the   Pennsylvania


____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A30009-15


Department of Transportation, and the Commonwealth.              After careful

review, we dismiss this appeal.

       Generally, appellate briefs are required to conform to the Rules of

Appellate Procedure.       See Pa.R.A.P. 2101.   “This Court may … dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,

1211 (Pa. Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa.

2011). Generally, this Court will construe pro se materials liberally, but “pro

se status confers no special benefit on an appellant.”      Id. at 1211-1212

(citation omitted).

       In this case, the argument section of Appellant’s brief is five pages

mostly of references to the reproduced record and bald conclusions that are

all bolded, underlined, and in all capital letters. See generally Appellant’s

Brief 11-15.      We note that Appellant has included one block quote to

Pennsylvania Rule of Civil Procedure 400 with a one-sentence conclusion,

but without any development or argument as to why the trial court erred in

this particular case. It is axiomatic that this Court will not consider issues

where the appellant has not developed the issue in any meaningful way. 1 In

re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012), appeal denied,


____________________________________________
1
  Although Appellant also has a block quote to Pennsylvania Code of Judicial
Conduct Canon 3(C), it is axiomatic the judicial canons do not have the force
of law. Reilly v. Se. Pa. Transp. Auth., 489 A.2d 1291, 1298 (Pa. 1985).



                                           -2-
J-A30009-15


69 A.3d 603 (Pa. 2013). Furthermore, “[t]his Court will not act as counsel

and    will   not     develop     arguments      on   behalf   of   an   appellant.”

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citation

omitted), appeal denied, 29 A.3d 796 (Pa. 2011).

       Based on the foregoing, we conclude the defects in Appellant’s brief

are substantial and preclude this Court from conducting any meaningful

appellate review. Accordingly, we elect to exercise our discretion pursuant

to Rule 2101 and dismiss this appeal.2

       Appeal dismissed. Case stricken from argument list. Application for

relief denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




____________________________________________
2
 In light of our disposition, we deny Appellant’s application for relief filed
October 8, 2015 as moot.



                                           -3-